Citation Nr: 1029606	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  05-06 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. J. E. 

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel



INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
December 1967 to December 1969 and from February 1972 to May 
1973.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in December 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In August 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

In August 2008 and June 2009, the Board remanded the issue for 
further development.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hepatitis C is unrelated to an injury, disease, or event in 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.301(a), 
3.303 (2009).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in July 2003 and in March 2006.  The 
Veteran was notified of the evidence needed to substantiate the 
claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  


The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain private 
medical records on his behalf.  The notice included provisions 
for the effective date of the claim and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim of service connection 
was readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.  The Veteran was afforded VA 
examinations.  In accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained opinions from the Veterans 
Health Administration (VHA) on the question of the etiology of 
hepatitis C.  After the Veteran and his representative were 
provided copies of the VHA opinions, the Veteran's representative 
submitted additional argument, but not evidence.   

While the Veteran is receiving benefits from the Social Security 
Administration (SSA), in a statement in October 2004, the Veteran 
indicated that the benefits from the Social Security 
Administration were based on posttraumatic stress disorder and 
not hepatitis C.  Accordingly, the Board finds that the records 
are not relevant to the current appeal and VA is under no duty to 
obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (2010) 
(there is no such duty to assist when there is no indication the 
SSA records are potentially relevant to the claim at issue).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In the case of a Veteran who engaged in combat with the enemy in 
active service, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease.  So long as the evidence is consistent with the 
circumstances, conditions or hardships of such service, the fact 
that there is no official record of such incurrence or 
aggravation in such service is of no consequence. 38 U.S.C.A. § 
1154(b).

An injury or disease incurred during active service shall not be 
deemed to have been incurred in line of duty if such injury or 
disease was a result of the abuse of alcohol or drugs by the 
person on whose service benefits are claimed. Drug abuse means 
the use of illegal drugs. 38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(d).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran served in combat, and the 
combat provisions of 38 U.S.C.A. § 1154(b) do apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The DD-214 shows that the Veteran was an infantryman and served 
in combat in Vietnam.  The Veteran claims he has hepatitis C due 
to service.  

The service treatment records show that on entrance examination 
in December 1966 for the first period of service the Veteran had 
a tattoo on his left arm.  The service treatment records for the 
second period of service show that the Veteran used heroin 
intravenously and he had needle tracks on his arm.  

In July 1973, the Veteran was hospitalized for drug abuse, 
including LSD, amphetamines, cocaine and hashish.  In August 
1973, resolving anicteric hepatitis was noted.  In October 1973, 
the records show the Veteran admitted to using Heroin 
intravenously and had had needle tracks on the left wrist.  The 
examiner indicated that there were no symptoms of hepatitis.  



After service, there was a history of drug use in the 1980s, 
requiring detoxification in 1985, when tattoos were present.  VA 
lab results in January 2000 are positive for hepatitis C.

On the hepatitis questionnaire dated in July 2003, the Veteran 
denied intravenous (IV) drug use, using intranasal cocaine, high 
risk sexual activity, hemodialysis, sharing toothbrushes or razor 
blades, acupuncture with non-sterile needles and blood 
transfusions.  He indicated that during service he was given 
shots with air guns that were used on a whole line of military 
personnel and was exposed to contaminated blood from wounded and 
dead soldiers in Vietnam.  

On VA examination in September 2003, the examiner noted that the 
Veteran was diagnosed with hepatitis C in 2000.  The Veteran 
denied a history of transfusions.  He indicated he had tattoos 
prior to service and denied the use of IV drugs while in service, 
however after service used occasional IV drugs with his own clean 
needles.  The Veteran indicated that during service he was 
exposed to blood during combat and when receiving vaccinations 
with airguns, which often drew blood and were used on multiple 
troops.  The VA examiner concluded that it was at least as likely 
as not that the Veteran acquired hepatitis C in the military 
service, however the examiner did not identify the cause or risk 
factor. 

In August 2007, the Veteran testified that his hepatitis C was 
due to holding a patch over a wound in combat and from air 
injection guns.  He denied the use of IV drugs and having 
multiple sexual partners.  

On VA examination in November 2008, the examiner noted the 
Veteran's history of IV drug use.  The Veteran described exposure 
to blood from soldiers wounded in Vietnam.  Other risk factors 
for hepatitis C were multiple sexual partners, to include his 
former spouses and two girlfriends, and a history of tattoos 
beginning at the age of fourteen.  The Veteran indicated he 
applied a tattoo to his left forearm with a sterile needle.  He 
admitted having a history of intranasal cocaine use.  The Veteran 
also expressed concern about exposure to air injection shots 
during service as the cause of hepatitis C.  


The VA examiner concluded that it would be mere speculation as to 
whether the current hepatitis C is related to IV drug use during 
service or to exposure to combat casualties.  The examiner 
further commented that it would be mere speculation to comment on 
the clinical significance that following hospitalization for drug 
abuse in July 1973, resolving anicteric hepatitis was noted in 
August 1973 as the Veteran had multiple risk factor that were 
documented.

In September 2009, the Veteran's representative argued that 
hepatitis C was due to the Veteran's exposure to combat 
casualties or to IV drug use or both in service.  

In October 2009, the Board requested an expert opinion from the 
VHA and posed the following questions:

Considering accepted medical principles, 
pertaining to the history, manifestations, 
clinical course, and character of hepatitis 
C, whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), or less likely than not 
(probability of less than 50 percent) that 
hepatitis C is related to exposure to combat 
wounded, during service, in light of the 
Veteran's other risk factor for hepatitis C 
during service, notably, IV drug use?  

In formulating the opinion, please comment on 
the clinical significance that after service 
following hospitalization for drug abuse in 
July 1973, resolving anicteric hepatitis was 
noted in August 1973.






In December 2009, the VHA expert, J.F.J., Jr., MD, FACP (Fellow 
of the American College of Physicians), FIDSA (Fellow of 
Infectious Diseases Society of America) ACOS/Education (American 
College of Surgeons) of the Infectious Diseases Section at a VA 
Medical Center, after a review of the Veteran's file (four 
volumes), expressed the opinion that it was at least as likely as 
not that the Veteran contracted hepatitis C virus during his 
active duty service and that he had an equal chance of acquiring 
the virus after military service.   

Because the VHA expert did not identify whether hepatitis C was 
due to the Veteran's exposure to blood in combat or IV drug use 
during service, the Board returned the opinion to the VHA expert 
for clarification and asked the following question: 

Whether it is more likely than not (probability greater 
than 50 percent), at least as likely as not (probability of 
50 percent), or less likely than not (probability of less 
than 50 percent) that hepatitis C was acquired due to 
either exposure to combat wounded, during the Veteran's 
first tour of duty [when the Veteran was in Vietnam] or IV 
drug use?  

In March 2010, the same VHA expert stated that the strongest risk 
factor in service for acquiring hepatitis C was recurrent 
intravenous drug abuse since there is recurrent opportunity for 
exposure to infected blood if needles are shared.  The VHA expert 
noted that in the service treatment records in October 1973 there 
was an entry that the Veteran admitted to the daily IV use of 
heroin for nine months and the physical examination showed needle 
tracks.  The VHA examiner also noted that in the service 
treatment records in July 1973 the Veteran was hospitalized for 
detoxification at which time SGOT was 230 and bilirubin was 1.4 
and on August 15, 1973, SGOT was 240, which was the date 
resolving anicteric hepatitis was diagnosed.  




The VHA expert stated that the service treatment records from 
July 1973 show that the Veteran also used cocaine and that nasal 
use of cocaine has been noted as an additional risk factor for 
hepatitis C.  The VHA expert stated that the third potential risk 
factor for hepatitis C was multiple sexual partners and the 
record does not show that the Veteran admitted to having multiple 
sexual partners beyond his multiple marriages. 

The VHA expert posited that it is more likely than not that 
hepatitis C was acquired either during the Veteran's first tour 
of duty and exposure to blood in combat or to subsequent IV drug 
use during his second tour of duty.  The VHA expert then 
concluded that of the two possibilities, it was more likely that 
the acquisition of hepatitis C was related to IV drug use during 
the Veteran's second tour of duty since there is no stated 
evidence that there was no sharing of needles.  

Analysis

In order to establish service connection, the evidence must show 
a current disability; evidence of an injury or disease in service 
or an event in service, causing injury or disease; and evidence 
of a relationship between the current disability and the injury, 
disease, or event in service. 

During the Veteran's second period of service, the Veteran was 
treated for anicteric hepatitis.  After service, in 2000, 
hepatitis C by laboratory testing by VA was diagnosed.   There is 
no factual dispute as to a current disability, hepatitis C, or 
that the Veteran was treated for hepatitis in service. 

The sole remaining question, which is the last element needed to 
establish service connection in this case, is evidence of a 
relationship between the current hepatitis C and the hepatitis in 
service.




The major risk factors for hepatitis C, relevant to this case, 
are intravenous (IV) drug use, high risk sexual practices, 
intranasal use of cocaine, or accidental exposure during the 
course of one's military duties, for example, as a consequence of 
being a combat veteran.  Veterans Benefit Administration (VBA), 
Fast letter 98-110 (November 18, 1998) (listing the risk factors 
for hepatitis C).

The record shows that in service the Veteran's risk factors for 
hepatitis C were exposure to combat wounded and IV drug use.  The 
Veteran also referred to air gun injections as a risk factor.  

As for exposure to combat wounded, for a Veteran who engaged in 
combat, VA will accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease.  So 
long as the evidence is consistent with the circumstances, 
conditions or hardships of such service, the fact that there is 
no official record of such incurrence or aggravation in such 
service is of no consequence. 38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only 
with the question of whether a particular disease or injury was 
occurred in service, that is, what happened then, and not the 
question of a nexus to service, as to which competent evidence is 
required.  Stated differently, evidence of a nexus (relationship, 
cause, or link) to injury, disease, or event in service is still 
required.  Collette v. Brown, 82 F.3d 389 (1996). 

Applied to this case, the Veteran's assertion that he was 
exposure to combat wounded is consistent with the circumstances 
of the Veteran's service in Vietnam as an infantryman for which 
he was awarded the Combat Infantryman Badge.   This only 
establishes that the Veteran came in contact with blood, it does 
not establish a link or nexus between the exposure to combat 
wounded and hepatitis C, which is still required.   38 U.S.C.A. 
§ 1154(b). 



As for the risk factor of IV drug use, an injury or disease 
incurred during active service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a result 
of the abuse of illegal drugs. 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.301(d).  Applied to this case, if the evidence establishes 
that hepatitis C was caused by IV drug use, serviced connection 
is precluded by law.

As for the risk factor of air gun injections, there is a lack of 
any scientific evidence to document transmission of hepatitis C 
by air gun injectors, although it is biologically plausible.  
Veterans Benefits Administration (VBA), Fast letter 04-13 (June 
29, 2004).

As for the evidence of relationship, that is, the cause or link 
or nexus, between the current hepatitis C and hepatitis in 
service, on VA examination in September 2003, the VA examiner 
concluded that it was at least as likely as not that the Veteran 
acquired hepatitis C in the military service, however the VA 
examiner did not identify the risk factor.  For this reason, the 
Board concludes that VA examiner's conclusion that hepatitis C 
began in service is not probative on a material issue of fact, 
necessary to establish service connection, that is, the cause of 
hepatitis C in service where there are different potential causes 
or risk factors for hepatitis C, one of which, IV drug use, is a 
bar to service connection under 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.301(d).

On VA examination in November 2008, the VA concluded that it 
would be mere speculation as to whether the current hepatitis C 
is related to IV drug use during service or to exposure to combat 
casualties.  As the VA examiner could not determine actual 
causation from the potential causes, risk factors, and as the 
opinion was based on the significant facts of the case, the 
conclusion is evidence and as service connection cannot be 
established based on speculation about a material issue of fact, 
38 C.F.R. § 3.102, the evidence opposes, rather than supports, 
the claim. 




Nevertheless the Board sought a second opinion from a VHA expert 
in infectious diseases because the Board determined that such 
medical expertise was needed to fairly decide claim. 

The VHA expert (Fellow of the American College of Physicians, 
Fellow of Infectious Diseases Society of America, and American 
College of Surgeons), a physician in the Infectious Diseases 
Section at a VA Medical Center, expressed the opinion that it was 
at least as likely as not that the Veteran contracted hepatitis C 
virus during his active duty service and that he had an equal 
chance of acquiring the virus after military service.   

Because the VHA expert did not identify whether hepatitis C was 
due to the Veteran's exposure to blood in combat as alleged or IV 
drug use during service or to some other cause, the Board 
returned the opinion to the VHA expert for clarification. 

The VHA expert then concluded that of the two possibilities, 
contact with blood in combat and IV drug use, hepatitis C was 
more likely related to IV drug use during the Veteran's second 
tour of duty since there was no stated evidence that there was no 
sharing of needles.  The VHA expert did not relate hepatitis C to 
either the Veteran's sexual practices or air gun injections. 

As the VHA expert is an expert in infectious diseases, the Board 
places great weight on the VHA expert's opinion, which opposes 
the claim. 

The Veteran has not submitted any medical evidence on the 
question of the relationship, that is, the cause or link or 
nexus, between the current hepatitis C and hepatitis in service. 





The Veteran however has expressed the opinion that hepatitis C is 
due to either contact with blood in combat or to air gun 
injections in service.  Where there the determination involves a 
question of causation, under certain circumstances, a lay person 
is competent to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).  
Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 

In this case, the cause of hepatitis C cannot be determined by 
one's own personal observation without having specialized 
education, training, or experience.  38 C.F.R. § 3.159 (Competent 
lay evidence means any evidence not requiring that the proponent 
have specialized education, training, or experience);  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal 
knowledge in order to be competent to testify to a matter; 
personal knowledge is that which comes to the witness through the 
use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of hepatitis C, where there are 
several potential causes or risk factors for hepatitis C.  Here 
the Veteran's lay opinion on causation is not competent evidence, 
the Veteran's opinion as the cause of hepatitis is not admissible 
as evidence.  

Alternatively, even if the Veteran were competent to offer such 
an opinion, the Board does not find the opinion probative on the 
question of causation as the Veteran's opinion does not account 
for evidence of IV drug use in service, which is a major risk 
factor for developing hepatitis C.  




Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, there is no contemporaneous medical 
diagnoses or later diagnosis of a medical professional that 
relates the Veteran's hepatitis C to contact with blood in combat 
or to any other risk factor for hepatitis other than IV drug use.  

As the Veteran's lay opinion is not competent evidence or 
otherwise probative of the material issue of fact necessary to 
establish service connection, that is, the cause of hepatitis C, 
the Board finds that the preponderance of the competent evidence 
of record, that is, the opinion of a VHA expert in infectious 
diseases, which links hepatitis C to IV drug use in service, 
which is a bar to service connection, is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


